PER CURIAM.
Robert Ford appeals from the judgments and sentences in several circuit court cases, as modified July 3, 1990. We remand for correction of two clerical errors. First, the sentence in circuit court case number 87-186 should be reduced to time served, to reflect the court’s oral pronouncement at resentencing. (We note that Ford makes the same claim for count 2 in case number 87-277, but the written form in that case, which clearly states “time served,” appears to be correct.) Second, the judgment and sentence in case number 89-346 indicates that the sentence imposed shall run concurrent with case number 87-139, which appears to be a nonexistent case. The court should strike any reference to this case number. The sentences are otherwise affirmed.
SCHOONOVER, C.J., and SCHEB and ALTENBERND, JJ., concur.